Citation Nr: 0526156	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel 



INTRODUCTION

The appellant is a veteran who served on active duty in the 
New Philippine Scouts from May 1946 to March 1949.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Manila, 
Regional Office (RO) that denied service connection for the 
cause of the veteran's death and accrued benefits and from a 
separate determination that denied entitlement to nonservice 
connected death pension.     


FINDINGS OF FACT

1.  The veteran died in April 2002 at the age of 78; cardiac 
arrest was certified as the immediate cause of death with 
congestive heart failure as the underlying cause. 

2.  It is not shown that congestive heart failure or any 
other type of heart disease was manifested in service or in 
the first postservice year and the veteran's death-causing 
diseases are not shown to have been related to service.

3.  The veteran had not established service connection for 
any disability, and a service-connected disability is not 
shown to have contributed to cause his death.

4.  The veteran did not have a claim pending with VA when he 
died.

5.  The veteran's certified military service, from May 1946 
to March 1949 was all with the New Philippine Scouts.  





CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2. The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).

3. As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A July 2002 letter 
(prior to the rating appealed) explained the evidence 
necessary to substantiate a claim for service connection for 
the cause of death and informed her that VA would make 
reasonable efforts to help her obtain medical records, 
employment records or records from other federal agencies but 
that it was still her responsibility to make sure that VA 
received relevant records.  A September 2003 letter 
reiterated the evidence necessary to substantiate her claim 
for service connection for the cause of death and also 
explained the evidence necessary to substantiate her claim 
for death pension benefits.  The letter also reiterated VA's 
responsibilities in claims development.  The January 2003 
rating decision and the October 2003 statement of the case 
(SOC) explained the requirements for substantiating a claim 
for accrued benefits, with particular emphasis on the 
requirement that the veteran had to have a disability claim 
pending at the time of death.  By implication these 
explanations advised the appellant of the evidence necessary 
to substantiate a claim for accrued benefits (i.e. evidence 
showing that the veteran had a claim pending at the time of 
his death).  The October 2003 SOC also provided the text of 
applicable regulations including the text of the VCAA and 
explained what the evidence showed and why the appellant's 
claims were denied.    

In conjunction with advising the appellant of what the 
evidence needed to show to substantiate her claims,  the 
November 2003 letter also specifically asked her to submit or 
identify (for VA to obtain) any additional evidence that 
would support her claims.  This was equivalent to asking her 
to submit any pertinent evidence in her possession.  While 
complete VCAA notice was not given prior to the rating 
decision on appeal, the appellant has had sufficient 
opportunity to respond after complete notice was given and 
the claim was readjudicated after complete VCAA notice was 
given.  She is not prejudiced by any notice timing deficiency 
because any such deficiency early in the process was cured by 
her having a full opportunity to participate in the 
adjudication/appeals process after notice was given.  No 
further notice is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the VA's duty to assist, the Board recognizes 
that as the veteran's service medical records were apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC), VA has a heightened "duty to assist."  The RO has met 
this duty by informing the appellant in a September 2002 
letter  that the veteran's service medical records appeared 
to have been destroyed by fire and that as a result it was 
necessary for the appellant to specifically indicate the 
nature of any illness or injury the veteran was treated for 
in service, the specific dates of treatment, the organization 
(i.e. company, battalion, division etc.) he was assigned to 
at the time of the treatment and the complete name and 
location of the medical facility, so that the RO could 
attempt to locate any treatment records.   The appellant did 
not submit a reply to this letter and has not identified any 
additional outstanding evidence pertinent to her claims.  In 
October 2003 she indicated that she had no additional 
evidence to submit and that all the evidence she had 
pertaining to her appeal had already been given to VA.  VA 
has met its assistance obligations.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service records show that the veteran served as a Philippine 
Scout from May 1946 to March 1949 and that his service 
medical records were apparently destroyed by fire. 

A marriage contract from the city of Santiago shows that the 
appellant and the veteran were married in July 1947.  

On VA examination of the veteran in March 1998, the diagnoses 
were history of essential hypertension; arteriosclerotic 
heart disease with brachycardia requiring a permanent 
pacemaker, angina and shortness of breath; degenerative joint 
disease of the neck, ankles and feet; deafness and prostatic 
hypertrophy.  The veteran had been seen at a VA hospital in 
1994 and was found to have very high blood pressure, 
congestive heart failure and brachycardia.  As a result he 
was put on medication and a permanent cardiac pacemaker was 
implanted.  The veteran indicated that as far as he knew his 
history of hypertension only dated back to 1994.  

The veteran's April 2002 death certificate shows that the 
immediate cause of death was cardiac arrest and the 
underlying cause of death was congestive heart failure.  

An August 2002 statement from the Assistant City Health 
Officer of Santiago City indicated that the bases, reasons 
and rationale for assignment of the causes of the veteran's 
death were based on medical history, laboratory results and 
prescribed medications taken by the deceased veteran.  

III.  Analysis

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for cardiovascular disease to include hypertension 
may be established on a presumptive basis if such disease is 
shown to have been manifested to a compensable degree within 
one year following the veteran's discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During his lifetime, the veteran did not establish service 
connection for any disability.  The immediate cause of his 
death was cardiac arrest and the antecedent cause was 
congestive heart failure.  There is no evidence of record 
indicating that heart disease or hypertension was manifested 
during service or within the first postservice year.  
Evidence of record pertaining to heart disease and 
hypertension indicates that these conditions became manifest 
sometime around 1994, some 45 years after service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the death-causing disease 
became manifest in service, or on a presumptive basis (as a 
chronic disease) is not warranted.  

While the appellant may believe that the veteran's death was 
caused by a service connected condition, as a layperson she 
is not competent to give a medical opinion as to medical 
diagnosis or medical causation.  Where competent evidence of 
medical causation is essential, lay statements alone are not 
sufficient to establish a medical nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992.   
Given that the evidence does not demonstrate that the veteran 
suffered from heart disease or hypertension during service or 
in the first postservice year, it is not shown that the 
veteran's primary or underlying cause of death was related to 
his military service.  As he had no service connected 
disabilities, there is no basis for finding that service 
connected disability contributed to cause his death.  The 
preponderance of the evidence is against the claim, and 
service connection for the cause of his death is not 
warranted.   

Accrued Benefits

Upon the death of an individual receiving VA benefit 
payments, certain persons shall be paid periodic monetary 
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  There is no basis for an accrued benefits claim, 
unless the individual from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  At the time the veteran died in April 2002 he did not 
have a claim pending with VA.  As this is a threshold legal 
criteria for establishing entitlement to accrued benefits, 
appellant's claim must be denied because of the absence of 
legal merit.

Nonservice-Connected Death Pension Benefits

Generally, service as a Regular Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  38 C.F.R. § 
3.40(a).  However, those inducted between October 6, 1945 and 
June 30, 1947 are governed by section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945, and their service is 
qualifying service for benefits under 38 U.S.C., Chapters 11 
& 13, but not for pension benefits under 38 U.S.C., Chapter 
15.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).

It is not in dispute that the veteran's only recognized 
service was (as was certified by the service department) with 
the "new" Philippine Scouts from May 1946 to March 1949.  
Although the appellant asserts that this service should 
entitle her to VA death pension benefits, under the 
controlling law and regulation outlined above, the service 
(while qualifying for VA compensation benefits) is not 
qualifying service for the pension benefit sought.  38 
U.S.C.A. § 107(b); 38 C.F.R. § 3.40(b).  While the veteran 
was actually receiving non service connected pension benefits 
before he died, these payments were made erroneously.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


